UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)September 7, 2010 Brekford Corp. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-52719 20-4086662 (Commission File Number) (IRS Employer Identification No.) 7020 Dorsey Road, Suite C, Hanover, Maryland 21076 (Address of Principal Executive Offices)(Zip Code) (443) 557-0200 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On September 7, 2010, the registrant Brekford Corp. (the “Company”) issued a press release announcing that its board of directors authorized a stock repurchase program permitting the Company to repurchase up to $500,000 in shares of its outstanding common stock, par value $.0001 per share (the “Common Stock”), over the next 12 months. The shares of Common Stock may be repurchased from time to time in open market transactions or privately negotiated transactions in the Company’s discretion. The text of the press release announcing the stock repurchase program is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits Exhibit Press Release of Brekford Corp. dated September 7, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Brekford Corp. (Company) By: /s/ C.B. Brechin Name: C.B. Brechin Title: Chief Executive Officer and Chief Financial Officer Date:September 7, 2010 3 Exhibit Index Exhibit Press Release of Brekford Corp. dated September 7, 2010 4
